Opinion issued May 1, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00086-CV
____________

GENE DOSS CONSTRUCTION & INSURANCE CO. OF THE WEST, Appellant

V.

BURTON INDEPENDENT SCHOOL DISTRICT, Appellee



On Appeal from the 335th District Court
Washington County, Texas
Trial Court Cause No. 32211



MEMORANDUM  OPINION
	We have received from a party to the appeal a release and satisfaction of
judgment, which shows that the judgment being appealed has been fully paid and
satisfied.
	The existence of an actual controversy is essential to the exercise of appellate
jurisdiction.  See Hallmark Personnel of Texas, Inc. v. Franks, 562 S.W.2d 933, 935
(Tex. App. -Houston [1st Dist.] 1978, no writ).  Because there is no longer a
controversy between the parties, we no longer have jurisdiction over the appeal.
	Accordingly, the appeal is dismissed for want of jurisdiction.  See Tex. R. App. 
P. 42.3(a).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Alcala.